Citation Nr: 1735861	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include squamous cell carcinoma, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a compensable rating for service-connected hearing loss.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to July 8, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to April 1967, and included active service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of this hearing is of record.

In December 2015, the Board, in pertinent part, remanded the current appellate claims for further development.  

As an additional matter, the Board notes that by a September 2016 statement the Veteran raised the issues of service connection for trigger fingers of the right hand and Epstein Bar, as well as to reopen the previously denied claims of service connection for the back and ischemic heart disease.  However, it does not appear these claims have been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current skin disorder was incurred in or otherwise the result of his active service, or as secondary to diabetes mellitus.

2.  The competent medical evidence reflects the Veteran has had, at most, Level II hearing for both ears during the pendency of this case.

3.  The competent medical and other evidence of record reflects it was factually ascertainable from the September 10, 2009, date of claim that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a skin disorder are not met, to include as secondary to diabetes mellitus.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a compensable rating for the service-connected hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2016).

3.  The criteria for the assignment of a TDIU from September 10, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran has not identified any deficiency with respect to the notification he has received, or the conduct of his September 2015 hearing.  Although he has disagreed with the denial of his claims, and maintains the evidence is in his favor, he has not identified any specific deficiency regarding the records obtained, or with respect to the findings on pertinent VA examinations for his hearing loss and TDIU claims.  In addition, he has not reported his hearing loss has increased in severity since the most recent examination.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board also notes that, for the reasons detailed below, it finds the Veteran is entitled to the assignment of a TDIU from his September 10, 2009, date of claim.  To the extent this represents an allowance of the benefits sought on appeal with respect to this claim, any deficiency in the duty to notify and assist is moot.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Skin Disorder

Initially, the Board notes that the Veteran has been diagnosed with various skin disorders to include acne rosacea, actinic keratosis, seborrheic keratosis, squamous cell carcinoma and a malignant melanoma.  Therefore, the focus of this appeal is whether he has a current skin disorder that is etiologically related to service.

The Veteran essentially contends that his current skin disorder is due to in-service Agent Orange/herbicide and/or asbestos exposure.  He has also indicated that his skin disorder may be secondary to his service-connected diabetes mellitus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, the provisions of 38 C.F.R. § 3.309(e) provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board previously acknowledged in the December 2015 remand that the record supported the fact the Veteran was exposed to herbicide agents and asbestos while on active duty.  His service treatment records also reflect he was treated for a rash associated with rubella in February 1963.  Moreover, he is presumed to have been exposed to herbicide agents based upon his service in the Republic of Vietnam during the Vietnam War Era.  38 U.S.C.A. § 1116.

Despite the foregoing, his skin was clinically evaluated as normal on both his enlistment and discharge examinations; and the first competent medical evidence of a skin disorder in the post-service medical records is years after his separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, it does not appear he has been diagnosed with a skin condition that is presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the Board has concluded that competent medical evidence is required to resolve this case.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also notes that a June 2016 VA examination, which includes a July 2016 addendum, contains opinions against the Veteran's current skin disorder being etiologically linked to service, to include his exposure to herbicide agents and asbestos therein, or as secondary to his service-connected diabetes.  VA examiners are presumed qualified to render competent medical opinion(s); and nothing in the record, to include the Veteran's contentions, challenges the qualifications of the pertinent VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the June 2016 VA examiner was familiar with the Veteran's history from review of his VA claims folder.  The opinions expressed regarding the etiology of his skin disorder were not expressed in speculative or equivocal language, and were supported by stated rationale.  In pertinent part, the examiner noted asbestos exposure has not been linked to skin cancers, and referred to medical literature in support of that statement.  The examiner also stated that skin cancers had no relation to diabetes mellitus, and that the Veteran did not have "chloracne" nor any rash consistent with rubella.  Moreover, no competent medical opinion is of record which explicitly refutes the opinions expressed by this VA examiner.  Accordingly, the Board finds this examination and opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current skin disorder was incurred in or otherwise the result of his active service, or as secondary to diabetes mellitus.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - Hearing Loss

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.   

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  Id.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  In this case, the Veteran was accorded VA audio examinations in March 2007, November 2009 and May 2016 consistent with these requirements.  No other evaluation of the Veteran's hearing impairment appears to be of record which satisfies these requirements.

Initially, the Board notes that none of the audiological evaluations on file show that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or that the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.85(a), and those regulatory provisions are not for consideration in the instant case.

The Board also notes that the VA audio examinations reflect, at most, Level II hearing for both ears.  Specifically, the March 2007 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
70
70
44
LEFT
10
35
80
80
51

Speech recognition scores were 96 percent for the right ear, and 100 percent for the left ear.  These results correspond to Level I hearing for both ears under Table VI.

The November 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
45
80
85
55
LEFT
15
25
70
70
45

Speech recognition scores were 100 percent for the right ear, and 92 percent for the left ear.  These results also correspond to Level I hearing for both ears under Table VI.

Finally, the most recent VA audio examination in May 2016 revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
80
80
63
LEFT
25
60
85
85
64

Speech recognition scores were 96 percent for both ears.  These results correspond to Level II hearing for both ears under Table VI.

The Board notes that Level I and Level II hearing in both ears correspond to the current noncompensable (zero percent) rating under Table VII.  

The Board further finds that the type of hearing problems described by the Veteran appear consistent with the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment that is contemplated by the schedular criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected hearing loss, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Consequently, the claim must be denied.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In this case, the Veteran does satisfy the schedular criteria for consideration of a TDIU prior to July 8, 2011.  Specifically, in addition to his hearing loss, service connection was in effect for depressive disorder, evaluated as 50 percent disabling from October 26, 2009; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling from July 19, 2006, and 40 percent from March 23, 2009; peripheral neuropathy of the right lower extremity, also evaluated as 10 percent disabling from July 19, 2006, and 40 percent from March 23, 2009; diabetic nephropathy with hypertension, evaluated as 30 percent disabling from July 19, 2005; diabetes mellitus evaluated as 20 percent disabling from July 19, 2005; tinnitus, evaluated as 10 percent disabling from July 19, 2006; carpal tunnel syndrome of the right upper extremity, evaluated as 10 percent disabling from September 10, 2009; carpal tunnel syndrome of the left upper extremity, also evaluated as 10 percent disabling from September 10, 2009; as well as retinopathy and erectile dysfunction, both evaluated as non-compensable from March 25, 2008.  His overall combined rating was 40 percent from July 19, 2005; 60 percent from July 19, 2006; 80 percent from March 23, 2009; and 90 percent from September 10, 2009, until a combined rating of 100 percent was assigned from July 18, 2011 (which is also the date service connection was established for hyper flexic neurogenic bladder, evaluated as 40 percent disabling).  See 38 C.F.R. § 4.25.  Moreover, the Board takes note that, except for the hearing loss and tinnitus, all of the service-connected disabilities are associated with the diabetes mellitus.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, neither the Veteran's age nor nonservice-connected disabilities are for consideration in determining entitlement to a TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's TDIU application was received September 10, 2009, and reflects his education includes 2 years of college.  He also reported that he worked in business management and sales for a tool company from 1978 to June 2006, and had not worked since June 2006.  

The Board observes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

The Board also notes that various VA examinations in 2009 and 2010 include notations to the effect the Veteran stopped working in June 2006 due to a nonservice-connected back disorder, and that he filed a workers' compensation claim as a result thereof.  However, the fact that he may have originally left employment due to a nonservice-connected disability does not preclude the fact that his service-connected disabilities have resulted in his being unable to obtain and/or maintain substantially gainful employment.

The record reflects that the Veteran has submitted private medical statements from Dr. K in July 2009, and Dr. C in August 2009, to the effect he cannot obtain meaningful work due to his medical conditions.  Although Dr. C included the nonservice-connected back disorder as part of that opinion, he nevertheless indicated the Veteran had significant impairment due to the service-connected diabetes and related complications.  Moreover, Dr. K's opinion appears to be based solely upon the diabetes and related complications.  Nothing in the record causes the Board to doubt the qualifications of Dr. K or Dr. C to render competent medical opinions, and both physicians note having treated the Veteran for a number of years at the time they proffered these opinions.  Similarly, a January 2013 private medical statement from a Dr. D also opined the Veteran was unemployable due to his diabetes and related complications.  Although dated subsequent to July 2011, the Board finds Dr. D's opinion is substantive evidence to be taken into consideration, particularly as he noted treating the Veteran since 2010.

The Board acknowledges that various VA examiners in 2009 and 2010 provided opinions to the effect the Veteran's service-connected disabilities did not preclude substantially gainful employment.  However, the VA examiners also indicated various work restrictions would be necessary in light of his service-connected disabilities.  A review of these restrictions indicates that the Veteran would be capable of no more than marginal employment consistent with his education and work history.  Under the law, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Moreover, this finding becomes even more the case when it comes to the period for which the service-connected depressive disorder is to be taken into account.  In pertinent part, the 50 percent rating in effect for that disability is reflective of symptomatology consistent with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  Such impairment would result in difficulty in training/transitioning to an occupation different from the Veteran's prior work history.

The Board also notes the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7.

 In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it was factually ascertainable from the September 10, 2009, date of claim that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case from the date of claim..


ORDER

Service connection for a skin disorder, to include squamous cell carcinoma, to include as secondary to service-connected diabetes mellitus is denied.

A compensable rating for service-connected hearing loss is denied.

A TDIU due to service-connected disability from September 10, 2009, is granted; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


